 1                                                                                Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10

11       In re Cedar Shake and Shingle Antitrust                  CASE Nos.
         Litigation                                               2:19-cv-00288-MJP
12                                                                2:19-cv-00451-MJP
                                                                  2:19-cv-00577-MJP
13       This Document Relates to:
14       ALL CLASS ACTIONS                                         PRETRIAL CONSOLIDATION AND
                                                                   INITIAL CASE MANAGEMENT
15                                                                 ORDER

16

17
             The following Order shall govern pretrial matters in the above-referenced actions. 1
18
                                         PRETRIAL CONSOLIDATION
19
             1.       Liebo, et al. v. Cedar Shake & Shingle Bureau, et al., No. 2:19-cv-00288 shall be
20
     designated the “End User Action.” 2
21
             2.       Fraser Construction Company, Inc., et al. v. Cedar Shake & Shingle Bureau, et
22
     al., No. 2:19-cv-00451 shall be designated the “Reseller Action.”
23
             3.       Bradow v. Cedar Shake & Shingle Bureau, et al., No. 2:19-cv-00577 shall be
24

25   1
       The Parties are continuing to meet and confer with S&W Forest Products Ltd. (Case No. C19-202 MJP, W.D.
26     Wash.) regarding coordination of its action with these proceedings.
     2
       Pursuant to the Court’s Stipulation and Order to Consolidate Cases, No. 2:19-cv-00784-MJP ECF No. 32, the case
       ZRD Group, LLC v. Cedar Shake & Shingle Bureau, et al., was consolidated with the Liebo End User Action.

     PRETRIAL CONSOLIDATION AND INITIAL CASE
     MANAGEMENT ORDER
     (2:19-cv-00288-MJP) - 1
 1   designated the “Direct Purchaser Action.”

 2          4.      The End User Action, the Reseller Action, and the Direct Purchaser Action shall

 3   collectively be referred to as the “Class Actions.”

 4          5.      This order does not constitute a determination that these actions should be

 5   consolidated for trial, nor does it have the effect of making any entity a party to an action in

 6   which it has not been joined and served in accordance with the Federal Rules of Civil Procedure.

 7          6.      Any lawyer who has been admitted pro hac vice in any of these actions need not

 8   seek pro hac vice admission in any other action; a single pro hac vice admission in the

 9   consolidated Class Action proceedings is sufficient. Any lawyer who has filed a notice of

10   appearance in any of the above Class Actions need not notice an appearance in any other action;

11   a single notice of appearance in these consolidated proceedings is sufficient. It is incumbent

12   upon the lawyer to ensure his or her appearance is listed in the consolidated proceedings for ECF

13   purposes.

14                                               CAPTION

15          7.      The Class Actions will be coordinated into one docket for pretrial purposes only

16   into Case No. 2:19-cv-00288-MJP. Every pleading or other document filed in any of the Class

17   Actions listed above, and in any separate action subsequently consolidated herewith, must bear

18   the following caption and be filed in the following case:

19
                                 UNITED STATES DISTRICT COURT
20                              WESTERN DISTRICT OF WASHINGTON
21                                        AT SEATTLE

22    IN RE CEDAR SHAKE & SHINGLE
      ANTITRUST LITIGATION                                 No: 2:19-cv-00288-MJP
23
      This Documents Relates to:
24

25
            8.      When a filing is intended to be applicable to all Class Actions to which this Order
26
     is applicable, the words, “All Class Actions” shall appear immediately after the words, “This

     PRETRIAL CONSOLIDATION AND INITIAL CASE
     MANAGEMENT ORDER
     (2:19-cv-00288-MJP) - 2
 1   Document Relates to:” in the caption above. When a filing is intended to be applicable only to
 2   some, but not all of such actions, the group name (e.g., Direct Purchaser Action, Reseller Action,
 3
     or End User Action) and unique docket number or case name for each action to which the filing
 4
     is intended to be applicable shall appear there.
 5
            9.       Case Nos. 2:19-cv-00451 and 2:19-cv-00577 shall be administratively closed.
 6

 7   The administrative closure of these cases does not trigger any deadlines nor does it affect the

 8   substantive rights of any of the parties, such as their right to appeal. Any party in the Direct

 9   Purchaser Action or Reseller Action may move at any time to have their respective case dockets
10   reopened.
11
                            NEWLY FILED OR TRANSFERRED ACTIONS
12
            10.     Counsel must call to the attention of the Clerk the filing or transfer of any case
13
     that might properly be coordinated with these actions and identify the group of actions to which
14
     it belongs.
15
            11.     Privileges Preserved. No communication among Plaintiffs’ counsel or among
16
     Defendants’ counsel shall be taken as a waiver of any privilege or protection to which they
17
     would otherwise be entitled.
18
                                        STATUS CONFERENCES
19
            12.     The first status conference will take place on Thursday, October 3 at 9:00 am.
20
     The Court will set the time and date for subsequent status conferences at the conclusion of each
21
     status conference. Except as otherwise indicated by the Court, counsel for any party may attend
22
     status conferences by telephone. The Court will provide a phone bridge line for counsel’s use.
23
     No later than 48 hours prior to the scheduled time for any status conference, the parties shall file
24
     a joint notice of no more than two pages that lists the issues a party or parties wish to discuss at
25
     the status conference, or that advises the Court that no status conference is needed, . The parties
26
     shall refrain from making arguments in this joint notice.

     PRETRIAL CONSOLIDATION AND INITIAL CASE
     MANAGEMENT ORDER
     (2:19-cv-00288-MJP) - 3
 1          13.    All Parties to Class Actions will accept service of pleadings, motions, discovery

 2   requests, discovery responses, and similar documents by email.

 3          14.    Pursuant to the Court’s Minute Entry (Dkt. 44), Counsel for Plaintiffs in the Class

 4   Actions designate Kim Stephens of Tousley Brain Stephens and Defendants designate Heidi

 5   Brooks Bradley of Lane Powell as contact counsel for the Court.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PRETRIAL CONSOLIDATION AND INITIAL CASE
     MANAGEMENT ORDER
     (2:19-cv-00288-MJP) - 4
 1   Agreed this 21st day of August, 2019.

 2

 3     MCNAUL EBEL NAWROT &                        TOUSLEY BRAIN STEPHENS
       HELGREN PLLC
 4                                                 By: s/Kim D. Stephens_______________
       Gregory J Hollon, WSBA #26311                  Kaleigh N.B. Powell, WSBA #52684
 5     600 University Street, Suite 2700              Kim D. Stephens, WSBA #11984
       Seattle, WA 98101-3143                         Jason Dennett, WSBA #30686
 6     Phone: (206) 467-1816                          Chase C. Alvord, WSBA #26080
 7     Fax: (206) 624-5128                            1700 Seventh Avenue, Suite 22200
       ghollon@mcnaul.com                             Seattle, WA 98101
 8                                                    Phone: (206) 682-5600
       Liaison Counsel for the Proposed Reseller      kpowell@tousley.com
 9     Plaintiff Classes                              kstephens@tousley.com
                                                      jdennett@tousley.com
10     BURNS CHAREST LLP
11                                                 HAUSFELD LLP
       By: s/Christopher J Cormier_________        Bonney Sweeney
12        Christopher J Cormier                    Samantha Stein
          5290 Denver Tech Center Pkway, Suite     600 Montgomery Street, Suite3200
13        150                                      San Francisco, CA 94111
          Greenwood Village, CO 80111              Phone: (415) 633-1908
14
          Phone: (720) 630-2092                    bsweeney@hausfeld.com
15        ccormier@burnscharest.com                sstein@hausfeld.com

16     BURNS CHAREST LLP                           HAUSFELD LLP
       Warren T. Burns                             James J. Pizzirusso
17     Spencer M Cox                               Nathaniel C. Giddings
       William B. Thompson                         Paul Gallagher
18
       900 Jackson Street, Suite 500               1700 K Street NW, Suite 650
19     Dallas, TX 75202                            Washington, DC 20006
       Phone: (469) 904-4550                       Phone: (202) 540-7200
20     wburns@burnscharest.com                     jpizzirusso@hausfeld.com
       scox@burnscharest.com                       ngiddings@hausfeld.com
21     wthompson@burnscharest.com                  pgallagher@hausfeld.com
22
       BURNS CHAREST LLP                           Co-Lead Counsel for the Proposed Direct
23     Lydia A Wright                              Purchaser Plaintiff Class
       365 Canal Street, Suite 1170
24     New Orleans, LA 70130
       Phone: (504) 799-2845
25     lwright@burnscharest.com
26


     PRETRIAL CONSOLIDATION AND INITIAL CASE
     MANAGEMENT ORDER
     (2:19-cv-00288-MJP) - 5
 1     STOLL STOLL BERNE LOKTING &
       SHLACHETER PC
 2
       By: s/Keith Dubanevich____________
 3
          Keith Dubanevich
 4        209 SW Oak Street, Suite 500
          Portland, OR 97204
 5        Phone: (503) 227-1600
          kdubanevich@stollberne.com
 6

 7     Co-Lead Counsel for the Proposed Reseller
       Plaintiff Classes
 8

 9     LANE POWELL PC                               KELLER ROHRBACK L.L.P.
10     By: s/Heidi Brooks Bradley_________          By: s/Raymond J. Farrow___________
11        Jessica Walder, WSBA #47676                  Mark A. Griffin, WSBA #16296
          Larry Steven Gangnes, WSBA #8118             Raymond J. Farrow, WSBA #31782
12        Heidi Brooks Bradley, WSBA #35759            Karin B. Swope, WSBA #24015
          Joseph Adamson, WSBA #54752                  1201 Third Avenue, Suite 3200
13        1420 Fifth Avenue, Suite 4200                Seattle, WA 98101
          Seattle, WA 98111-9402                       Phone: (206) 623-1900
14        Phone: (206) 223-7035                        Fax: (206) 623-3384
15        Fax: (206) 223-7107                          mgriffin@kellerrohrback.com
          walderj@lanepowell.com                       rfarrow@kellerrohrback.com
16        gangnesl@lanepowell.com                      kswope@kellerrohrback.com
          bradleyh@lanepowell.com
17        adamsonj@lanepowell.com                   LOCKRIDGE GRINDAL NAUEN
                                                    P.L.L.P.
18
       Attorneys for Cedar Shake & Shingle          W. Joseph Bruckner (MN#0147758)
19     Bureau                                       Elizabeth R. Odette (MN#0340698)
                                                    Brian D. Clark (MN#00390069)
20                                                  Arielle S. Wagner (MN#00398332)
                                                    100 Washington Avenue S., Suite 2200
21                                                  Minneapolis, MN 55401
                                                    Phone: (612) 339-6900
22
                                                    Fax: (612) 339-0981
23                                                  wjbruckner@locklaw.com
                                                    erodette@locklaw.com
24                                                  bdclark@locklaw.com
                                                    aswagner@locklaw.com
25
                                                   Co-Lead Counsel for the Proposed End User
26
                                                   Plaintiff Classes


     PRETRIAL CONSOLIDATION AND INITIAL CASE
     MANAGEMENT ORDER
     (2:19-cv-00288-MJP) - 6
 1

 2    HILLIS CLARK MARTIN & PETERSON              STOKES LAWRENCE
 3
      By: s/Jake Ewart_________________           By: s/Mathew L. Harrington__________
 4        Laurie Lootens Chyz, WSBA #14297            Mathew L. Harrington, WSBA #33276
          Jake Ewart, WSBA #38655                     1420 Fifth Avenue, Suite 3000
 5        Jessica C. Kerr, WSBA #49866                Seattle, WA 98101-2393
          999 Third Avenue, Suite 4600                Phone: (206) 626-6000
 6        Seattle, WA 98104                           MLH@stokeslaw.com
 7        Phone: (206) 623-1745
          laurie.chyz@hcmp.com                    Attorneys for Waldun Forest Products Ltd.
 8        jake.ewart@hcmp.com                     and Waldun Forest Products Partnership
          jessica.kerr@hcmp.com                   d/b/a The Waldun Group
 9
      Attorneys for G&R Cedar Ltd. and G&R
10    Cedar (2009) Ltd.
11
       YARMUTH LLP
12
       By: s/Molly A. Terwilliger______________
13         Elizabeth Simson Weinstein, WSBA
           #45763
14         Molly A. Terwilliger, WSBA #28449
15         1420 5TH Avenue, Suite 1400
           Seattle, WA 98101
16         Phone: (206) 516-3800
           Fax: (206) 516-3888
17         eweinstein@yarmuth.com
           mterwilliger@yarmuth.com
18

19     Attorneys for Anbrook Industries Ltd.

20

21

22

23

24

25

26


     PRETRIAL CONSOLIDATION AND INITIAL CASE
     MANAGEMENT ORDER
     (2:19-cv-00288-MJP) - 7
 1         IT IS SO ORDERED.
 2   Dated: __August 28__, 2019.
 3

 4

 5
                                    A
                                    Marsha J. Pechman
 6                                  United States Senior District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PRETRIAL CONSOLIDATION AND INITIAL CASE
     MANAGEMENT ORDER
     (2:19-cv-00288-MJP) - 8
